Name: 83/549/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D054983/549/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic) Official Journal L 322 , 19/11/1983 P. 0047 - 0048*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic) (83/549/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules on Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas the French Republic has supplied to the Commission the supporting statements required for clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/72 (3); Whereas, under Articles 7 and 8 of Regulation (EEC) No 1703/72, only the value of the goods and the appropriate forwarding and distribution costs may be financed according to the relevant rules; whereas the same rules apply mutatis mutandis to operations concerning milk products; whereas the inspections carried out show that part of the expenditure declared, totalling FF 59 354 544,22, does not satisfy the requirements and must therefore be disallowed; whereas, furthermore, at this stage, an amount of FF 32 046,73 should be deducted subject to a supplementary examination to determine, on the basis of further information to be provided by the Member State, the exact quantities missing at delivery stage; whereas the Member State has been fully informed of these deductions and has had an opportunity to state its views thereon; Whereas the reservation made in point 7 of the Annex to Commission Decision 77/755/EEC of 22 November 1977 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1974 financial year on cereals and skimmed-milk powder purchased on the market and supplied as food aid (4) can be withdrawn, in view of the 1975 clearance, HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the French Republic to pay expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. (4) OJ No L 313, 7. 12. 1977, p. 9. ANNEX Clearance of the accounts of the departments and agencies in France empowered to pay expenditure arising from food-aid operations in cereals and milk products 1.2 // 1. Funds available after clearance of 1974 accounts // FF 26 664 906,02 // 2. Advances authorized for food-aid operations in 1975 // FF 513 734 804,05 // 3. Total available to cover 1975 expenditure // FF 540 399 710,07 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // FF 446 951 689,65 // 5. Funds available after clearance of the 1975 accounts // FF 93 448 020,42 6. The reservation made in point 7 of the Annex to Commission Decision 77/755/EEC of 22 November 1977 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1974 financial year on cereals and skimmed-milk powder purchased on the market is withdrawn in the light of the 1975 clearance. 7. With regard to the operation for Niger pursuant to Commission Regulation (EEC) No 289/74, FF 32 046,73 is deducted subject to submission by the Member State of proper evidence for recognition that the quantity missing at the delivery stage is 43,891 tonnes and not 68,475 tonnes.